IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                January 15, 2008
                               No. 06-50773
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

STEVEN DALE SHANKLIN

                                           Defendant-Appellant


                 Appeals from the United States District Court
                       for the Western District of Texas
                          USDC No. 1:05-CR-64-ALL


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Steven Dale Shanklin, federal prisoner # 57552-180, pleaded guilty to tax
evasion and was sentenced to 60 months of imprisonment. He seeks leave to
proceed in forma pauperis (IFP) on appeal of the district court’s denial of his
post-judgment motions seeking release pending appeal, the inclusion of certain
documents in the record on appeal in multiple appeals, access to the appellate
record of his direct appeal, and the disclosure of grand jury proceedings.
By moving for leave to proceed IFP, Shanklin is challenging the district court’s

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 06-50773

implicit certification that his appeal is not taken in good faith because it is
frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C.
§ 1915(a)(3); FED. R. APP. P. 24(a)(5).
      Shanklin contends that the district court’s denial of his motion to proceed
IFP on appeal was insufficient because the district court did not certify that the
appeal was not taken in good faith and state in writing the reasons for the
denial. He maintains that his conviction was unconstitutional because the
record on appeal shows that he was not indicted by a grand jury. He argues that
he was denied access to the record on appeal in his direct appeal, that the record
on appeal was not complete because the grand jury transcripts and a non-
redacted version of the indictment were not included, and that his sentence
should be reduced or his conviction vacated. Shanklin has moved in this court
for release pending appeal, expedited consideration of motions, and submission
of this appeal for decision.
      Although the district court did not explicitly certify that Shanklin’s appeal
was not taken in good faith, the district court referenced its reasoning from its
denial of Shanklin’s motion to proceed IFP on his prior appeal in denying
Shanklin’s IFP motion.         In the prior denial, the district court ruled that
Shanklin had presented no issue that could justify an appeal. This explanation
by reference was sufficient to satisfy the district court’s procedural requirements
for denying Shanklin’s IFP motion. See Baugh, 117 F.3d at 202 n.21.
      While the copy of the indictment in the record is not signed by the grand
jury foreperson, the record shows that the grand jury foreperson’s signature was
redacted pursuant to the E-Government Act of 2002. Any challenges Shanklin
raises to non-jurisdictional defects in the indictment were waived by his guilty
plea. See United States v. Easton, 937 F.2d 160, 162 (5th Cir. 1991).
      To the extent that Shanklin otherwise challenges his conviction and
sentence, his arguments are not cognizable in the present appeal. Collateral
challenges to alleged errors occurring at or before sentencing are properly raised

                                          2
                                 No. 06-50773

in a 28 U.S.C. § 2255 motion. See Reyes-Requena v. United States, 243 F.3d 893,
901 & n.18 (5th Cir. 2001). To the extent that Shanklin raises procedural
challenges to this court’s ruling on his direct appeal, Shanklin has not shown
that recalling this court’s mandate on his direct appeal would prevent injustice.
See 5TH CIR. R. 41.2.
      The IFP motion is denied, and the appeal is dismissed as frivolous. See
Baugh, 117 F.3d at 202; 5TH CIR. R. 42.2. Shanklin’s pending motions for
release pending appeal, expedited consideration of motions, and submission of
appeal for decision are denied as moot.
      IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS;
PENDING MOTIONS DENIED.




                                       3